DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' Response to Office Action, received 2-23-2021, is acknowledged.  Claims 1, 3-5, 11, 13, and 17 have been amended.  Claims 14-16, 19, 20, and 24 have been canceled.
Claims 1-5, 10-13, 17, 18, and 21-23 are pending and under consideration.
Rejections/Objections Withdrawn or Moot
The objection to Figure because it contains sequences without the required sequence identifiers, is withdrawn in light of the replacement figure.
The rejection of claim 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "SEQ ID NO:9 and SEQ ID NO: 10", is withdrawn in light of the claim amendment.
The rejection of claim 5 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form, is withdrawn in light of the claim amendment.
The rejection of claim 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "a Bartonella strain and a Brucella strain", is withdrawn in light of the claim amendment.
The rejection of claim 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "a Bartonella strain and a Brucella strain", is withdrawn in light of the claim amendment.
The objection to claim 1 for "ntrX" should be in italics, is withdrawn in light of the claim amendment.
The objection to claims 14-16, 19, 20, and 24 because they depend from rejected claims, is moot in light of the cancelation of the claims.
The rejection of claims 1, and 13 under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (Applied and Environmental Microbiology, Z9(23): 7150-7159, December 2013), is withdrawn in light of the claim amendment.
The rejection of claim 22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for "prevents" an infection, is withdrawn.
The objection to claims 2, 3, 10, 12, 18, 21, and 23 because they depend from rejected claims, is withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas S. Nowak, Reg. No. 67,998 on 3-9-2021.
The application has been amended as follows: 
	Claim 23. (Currently Amended)  The method of claim 21, wherein the bacterial strain is an Ehrlichia strain and the infection caused by the bacterial strain is ehrlichiosis.

Conclusion
Claims 1-5, 10-13, 17, 18, and 21-23 are allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        March 9, 2021